     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 1 of 15 Page ID #:809



1
2
3
                                                                                 O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CASSANDRA E. L.,                                   Case No. 5:19-cv-1783- KES
12                   Plaintiff,
                                                      MEMORANDUM OPINION AND
13       v.
                                                             ORDER
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                     Defendant.
16
17
18                                               I.
19                                PROCEDURAL BACKGROUND
20            Plaintiff Cassandra E. L. (“Plaintiff”) applied for supplemental security
21   income (“SSI”) disability benefits in 2015, alleging a disability onset date of
22   December 15, 2012.1 Administrative Record (“AR”) 35, 353. On July 16, 2018,
23   an Administrative Law Judge (“ALJ”) conducted a hearing which Plaintiff and her
24   husband attended without a legal representative. AR 166-206. On September 13,
25   2018, the ALJ issued an unfavorable decision. AR 35-43. The ALJ found that
26
              1
27          Elsewhere, Plaintiff claimed that she became unable to work on February
     10, 2013, and also December 15, 2014. See AR 324, 358.
28

                                                 1
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 2 of 15 Page ID #:810



1    Plaintiff suffered from medically determinable severe impairments of
2    “gastroparesis, left shoulder AC joint arthrosis, left shoulder bicipital tendonosis,
3    status post right forearm fracture, cervical spondylosis and radiculopathy status
4    post cervical fusion, and status post fifth metacarpal fracture.” AR 37. Despite
5    these impairments, the ALJ found that Plaintiff had the residual functional capacity
6    (“RFC”) to perform “light” work with some limitations on postural activities, only
7    occasional exposure to extreme cold and vibration, and an accommodation “to take
8    four five-minute bathroom breaks a day in excess of normal breaks.” AR 38.
9    Based on this RFC and the testimony of a vocational expert (“VE”), the ALJ found
10   that Plaintiff could not perform her past relevant work as a ski instructor, but she
11   could work as an usher, counter clerk, or rental clerk. AR 41-43, 183. The ALJ
12   concluded that Plaintiff was not disabled. AR 43.
13                                               II.
14                                   ISSUE PRESENTED
15         This appeal presents the sole issue of whether the ALJ gave clear and
16   convincing reasons for discounting Plaintiff’s subjective symptom testimony.
17   (Dkt. 18, Joint Stipulation [“JS”] at 4.)
18                                               III.
19                    OVERVIEW OF THE MEDICAL EVIDENCE
20         The following is a chronological summary of the relevant medical evidence:
21         • 4/6/10: A “Final Progress Note” from Loma Linda states that Plaintiff
22   complained of “nausea & vomiting x 6 wks.” AR 737. Tests revealed a “normal
23   pancreas” and her abdominal “pain improved.” Id.
24         • 5/17/10: A Loma Linda gastroenterology appointment record notes
25   “gastroparesis” and “nausea & vomiting” as diagnoses. A handwritten note says,
26   “paralyzing of the sponias nerve damage.” AR 733.
27         • 8/15/11: Plaintiff went to Loma Linda complaining of abdominal pain,
28   nausea, and vomiting. AR 734. After an endoscopic examination, she was
                                                       2
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 3 of 15 Page ID #:811



1    diagnosed with “probable gastroparesis.” AR 735-36.
2          • 12/5/12: Plaintiff went to Bear Valley Community Hospital ER
3    complaining of left shoulder pain, constant over the last week. AR 451, 454. She
4    had a normal ECG test. AR 452. She denied abdominal pain and had a normal
5    range of motion (“ROM”) with no tenderness. AR 454-55. She was diagnosed as
6    suffering a muscle spasm affecting her left shoulder. AR 455. The ER staff
7    assessed Plaintiff as “very rude and hostile” and noted that she left prior to
8    receiving care instructions. Id.
9          • 12/15/12: Plaintiff’s alleged disability onset date. AR 353.
10         • 11/18/14: Plaintiff went to Loma Linda for a “pre-op visit” complaining of
11   “worsening posterior neck pain for approximately 11 months after lifting a box out
12   of a car.” AR 477. She described numbness and tingling affecting her left fingers.
13   Id. She denied dizziness and gait problems. AR 479. She had a normal gait and
14   balance. AR 480. Loma Linda performed a cervical discectomy and fusion to
15   address “moderate to severe cervical stenosis.” AR 481, 486. She reported
16   “complete resolution” of the hand numbness and neck pain and was discharged at
17   “5/5 strength.” AR 486.
18         • 12/2/15: Plaintiff went to the Bear Valley ER complaining that she injured
19   her right arm when she “fell on ice.” AR 523. X-rays revealed a fifth metacarpal
20   fracture. AR 524. At the time, she denied nausea and vomiting. AR 526. She
21   also denied hand numbness and problems with walking. Id. She had no shoulder
22   tenderness. AR 527.
23         • 12/3/15: The next day, Plaintiff returned to the ER complaining of
24   abdominal pain. AR 510, 519. She told the doctors that her nausea and vomiting
25   felt like past pancreatitis. AR 519. She was diagnosed with pancreatitis and a
26   urinary tract infection (“UTI”). AR 518.
27         • Jan. 2016: Plaintiff went back to the Bear Valley ER complaining of left
28   shoulder pain and right wrist pain after falling two weeks earlier. AR 501-02.
                                                  3
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 4 of 15 Page ID #:812



1    Imaging tests revealed a “normal left shoulder” and a “healing 5th metacarpal
2    fracture” of her right wrist, referring to the fracture identified in December 2015.
3    AR 502, 504. At the time, she denied nausea and vomiting. AR 508.
4          • 1/24/16: Plaintiff underwent an orthopedic evaluation by consultative
5    examiner Dr. Joseph. AR 464. She told Dr. Joseph that she had suffered from
6    gastroparesis since tubal ligation surgery in 2008, but it was only diagnosed in
7    2010. AR 464-65. She explained that she had a cast on her right wrist because she
8    broke it slipping on ice. AR 465. She reported that she had experienced left
9    shoulder pain since February 2013, but she acknowledged that testing had not
10   revealed any pathology. AR 465. At the time, her only pain medication was
11   ibuprofen. Id. She was wearing a bone stimulator brace on her neck. AR 467.
12   Dr. Joseph conducted negative straight leg raising tests. AR 467. He observed a
13   limited ROM of Plaintiff’s shoulders and spine. AR 468. She stated that she could
14   not look to the left or down. AR 465. She claimed that she was unable to squat or
15   stand on her heels. AR 468.
16         • 2/23/17: Plaintiff called an ambulance complaining of abdominal pain and
17   pancreatitis. AR 729. At the St. Mary’s ER, she complained of an allergic
18   reaction (face and throat swelling) after eating peanut butter. AR 695. She
19   reported episodes of vomiting but no dizziness. AR 711. The ER staff noted “no
20   obvious swelling visible at this time.” AR 696. They also noted that Plaintiff
21   refused to answer questions during assessment and stated, “I just want my
22   prescription so that I can go”; then she “got up and left.” AR 696-97, 706. “Called
23   in lobby x 3 for DC [discharge] instructions – no answer.” AR 696.
24         • 4/24/17: Plaintiff returned to the St. Mary’s ER complaining of right hip
25   and rib pain after she slipped on dog urine at home. AR 684. After x-rays
26   revealed no fractures, she was diagnosed with a “contusion of chest wall.” AR
27   650, 687-88. At the time, her neck and back were assessed as normal. AR 685.
28   She was prescribed hydrocodone. AR 551.
                                                  4
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 5 of 15 Page ID #:813



1          • 10/3/17: Plaintiff went to the St. Mary’s ER complaining of abnormal
2    stools. AR 597-98. While one note says that she denied pain and vomiting,
3    another says that she reported that her gastroparesis caused her “to vomit every
4    day.” AR 597, 600. An abdominal scan revealed a “normal” pancreas, stomach,
5    and other organs. AR 630-31. Lab tests showed she was suffering from another
6    UTI. AR 634.
7          At this same ER visit, Plaintiff also complained of right-hand pain from
8    another fall. AR 597. She told the ER that “2 days ago, [she] slipped and fell on a
9    hanger, hitting her hand,” but she denied any “numbness or tingling.” AR 624.
10   Hand x-rays showed no new fracture. AR 629. She refused an offered splint for
11   her hand. AR 634.
12         • 10/25/17: A few weeks later, Plaintiff was seen at St. Mary’s ER
13   complaining of abdominal pain, nausea, and vomiting over the last 5 days. AR
14   533-34, 544, 578. She did not complain of dizziness, and her extremities had a
15   normal ROM. AR 579-80. She was diagnosed as still suffering from a UTI with
16   elevated lipase. AR 533, 548.
17         • 6/28/18: Plaintiff went to physical therapy for left-shoulder pain. AR 720.
18   She told her therapist that she had been diagnosed with “frozen shoulder” in 2016.
19   Id. She was referred to therapy because in April 2018, she “sustained a fall and re-
20   injured her left shoulder.” Id. Although x-rays revealed no fracture or dislocation,
21   her doctors suspected “potential for rotator cuff impingement.” Id. She had
22   reduced ROM in her left shoulder. AR 721. Further imaging in July 2018
23   revealed a rotator cuff tear, and Plaintiff was referred for surgery. AR 739.
24         • 8/4/18: Plaintiff answered questions about her medical history. She
25   denied trouble concentrating on things like reading or watching TV. AR 62;
26   compare AR 190-91 (In July 2018, Plaintiff testified, “I don’t even watch TV” and
27   “I can’t focus.”). Plaintiff said she spent ½ hour per day doing activities “such as
28   walking, gardening, swimming.” AR 65; compare AR 190 (Plaintiff spent most of
                                                 5
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 6 of 15 Page ID #:814



1    each day in bed), AR 193 (Plaintiff walked into walls because of bad balance), and
2    AR 383 (Plaintiff got dizzy if she walked “a little bit” and could not walk one
3    block). Plaintiff said that she did not often have trouble sleeping. AR 65; compare
4    AR 193 (Plaintiff testified, “I don’t even sleep most of the time. … I can’t even
5    sleep.”)
6          • 9/13/18: The ALJ issued his decision.2 AR 43.
7          • 12/4/18: Plaintiff went to Ultimate Sports and Orthopaedics (“US&O”) for
8    additional care for her left shoulder. She told US&O that she had been
9    experiencing left shoulder pain for about three months after falling at home,
10   apparently referencing her fall in June 2018. AR 99. Plaintiff reported pain with
11   overhead reaching but denied tingling or numbness. Id. She denied any prior
12   shoulder injury. Id.
13         • 12/5/18: Plaintiff attended an appointment for “pre-op clearance.” AR 71.
14   She had a normal ROM in her extremities and lower back and reported “No Med
15   Probs.” Id. Clinic staff, however, wrote, “Pt demands that I provide pre-op
16   clearance NOW! No PE [physical examination] allowed/permitted by pt. Pt was
17   unwilling to discuss planned sx [surgery]. Pt accosted me verbally …. Pt snatched
18   all clinic visit documents from me and stormed out of clinic, stomping feet,
19   screaming ….” Id.
20         • 12/13/18: Plaintiff underwent surgery to repair her torn left rotator cuff.
21   AR 123.
22         • 3/12/19: At a follow-up appointment, Plaintiff reported no change in her
23   symptoms and pain at 8/10, but she was able to achieve a full ROM with pain. AR
24   51-52.
25
           2
             The parties do not discuss whether the Appeals Council considered records
26   submitted after the ALJ’s decision. See AR 2 (Appeals Council discussion of
27   additional medical evidence). The Court summarizes these records for
     completeness.
28
                                                 6
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 7 of 15 Page ID #:815



1          • 4/19/19: At the next appointment, Plaintiff reported that her pain had
2    worsened to 10/10, but she still had an “unremarkable but painful” shoulder ROM.
3    AR 53-54. Medical staff observed that her strength and muscle tone were
4    “normal.” AR 54.
5                                             IV.
6                                       DISCUSSION
7          ALJ’s Evaluation of Subjective Symptom Testimony.
8          It is the ALJ’s role to evaluate the claimant’s testimony regarding subjective
9    pain or symptoms. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).
10   “[T]he ALJ is not required to believe every allegation of disabling pain, or else
11   disability benefits would be available for the asking, a result plainly contrary to 42
12   U.S.C. § 423(d)(5)(A).” Id. at 1112. An ALJ’s assessment of symptom severity is
13   entitled to “great weight.” Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989).
14         If an individual alleges impairment-related symptoms, the ALJ must
15   evaluate those symptoms using a two-step process. First, “the ALJ must determine
16   whether the claimant has presented objective medical evidence of an underlying
17   impairment ‘which could reasonably be expected to produce the pain or other
18   symptoms alleged.’” Treichler v. Comm’r of SSA, 775 F.3d 1090, 1102 (9th Cir.
19   2014) (citation omitted). Second, if the claimant meets the first test, the ALJ may
20   discredit the claimant’s subjective symptom testimony only upon making specific
21   findings that support the conclusion. Berry v. Astrue, 622 F.3d 1228, 1234 (9th
22   Cir. 2010). Absent a finding or affirmative evidence of malingering, the ALJ must
23   provide “clear and convincing” reasons for rejecting the claimant’s testimony.
24   Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir. 2014).
25         In assessing the intensity and persistence of symptoms, the ALJ “examine[s]
26   the entire case record, including the objective medical evidence; an individual’s
27   statements …; statements and other information provided by medical sources and
28   other persons; and any other relevant evidence in the individual’s case record.”
                                                  7
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 8 of 15 Page ID #:816



1    Soc. Sec. Ruling (“SSR”) 16-3p, 2017 WL 5180304 at *4. ALJs may also
2    consider inconsistency in the claimant’s statements. Ghanim, 763 F.3d at 1163;
3    SSR 16-3p, 2017 WL 5180304 at *8 (“[The Commissioner] will compare
4    statements an individual makes in connection with the individual’s claim for
5    disability benefits with any existing statements the individual made under other
6    circumstances.”).
7          If the ALJ’s findings are supported by substantial evidence in the record,
8    courts may not engage in second-guessing. Thomas v. Barnhart, 278 F.3d 947,
9    959 (9th Cir. 2002).
10         Summary of Plaintiff’s Testimony.
11         Plaintiff initially applied for SSI alleging that she suffered from
12   gastroparesis, constant vomiting, fused cervical spine, and head stiffness. AR 357.
13            1. Exertion Questionnaire.
14         In an Exertion Questionnaire dated November 11, 2015, Plaintiff wrote that
15   she tries to walk “a little bit” but always has to sit down because she gets “so dizzy
16   and light-headed” that she fears blacking out. AR 383. She could walk around the
17   grocery store to select items, but her husband or teenage daughter needed to lift
18   them. AR 384. She identified dizziness as a symptom of her gastroparesis. Id.
19   She reported throwing up 2-4 times per day. AR 385-86 (reporting nausea and
20   vomiting “all day long”). She was taking 9 medications to address gastrointestinal
21   issues. AR 387-88.
22         She could not lift more than five pounds and could not effectively use her
23   left hand because “3 out of 5 fingers” on that hand were “completely numb.” AR
24   384. She attributed weakness in her left hand to carpal tunnel syndrome. AR 389.
25   She also could not lift her left arm “up all the way.” AR 385; AR 389 (could not
26   lift it “more than eye level”). She explained that her pain was “there 24 hrs a day”
27   because she is allergic to “morphine, Norco, Vicodin, gabapentin, naproxen, and
28   soma.” AR 386. She was taking Tylenol, Ultram, Tramadol, and ibuprofen for
                                                 8
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 9 of 15 Page ID #:817



1    pain. AR 388.
2           She was still able to drive and drove daily to pick up her daughter from
3    school. AR 384. Nevertheless, she reported that she could not turn her head “to
4    the left or up and down all the way.” AR 385. She had a neck brace and reported
5    that if she did not wear it, then she could not “move [her] head at all.” Id.
6           She no longer did household chores other than folding laundry. She could
7    not lift the laundry, “bend over” to clean the bathroom, or push a vacuum. AR
8    385.
9              2. Hearing Testimony.
10          At the hearing in July 2018, Plaintiff testified that she had pain in her left
11   shoulder and mid-back. AR 186. Her left shoulder pain ran down to her left hand.
12   Id. Her pain was constant and was typically at a level six or seven out of ten. AR
13   187. She was taking ibuprofen during the day and Tylenol with codeine at night.
14   Id. Even with pain medication, her pain level was never below six. AR 188.
15          She testified that she had just finished a course of physical therapy for her
16   left shoulder and had been referred to a surgeon. AR 188.
17          Regarding her stomach, she testified that she was nauseated constantly and
18   threw up 4-6 times per day. AR 189. She attributed this to a surgeon cutting a
19   “stomach nerve” during surgery in 2008. Id. She explained that she was still able
20   to work after 2008 because her condition got “worse and worse” over time until
21   2012 or 2013 when she was throwing up daily. AR 189-90.
22          She testified that she drops things “all the time” because her fingers tingle to
23   the point where she cannot even perceive if she is holding something. AR 193.
24   She testified that the tingling was constant. Id. She also walks into walls because
25   her “balance is off.” Id.
26          On a typical day, she testified that she lays down with a cold rag on her head
27   watching her cats; she cannot focus enough to watch TV. AR 190-91. Her
28   daughter does the household cooking. AR 191. She did “side jobs” cleaning
                                                   9
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 10 of 15 Page ID #:818



1    houses “and stuff” from 2012-2014. AR 183-84.
2          The ALJ’s Evaluation of Plaintiff’s Subjective Symptom Testimony.
3          The ALJ began his consideration of Plaintiff’s subjective symptoms
4    testimony by reciting the two-step process required by law. AR 38. The ALJ then
5    provided a short summary of Plaintiff’s testimony:
6          Plaintiff has pain in her left shoulder, stomach, and mid-back. She
7          has constant nausea. She vomits four to six times a day. She has
8          problems with her right hand. She has tingling in her bilateral hands.
9          She spends all day lying in bed. Her thirteen-year-old daughter does
10         household chores.
11   AR 39.
12         The ALJ determined that Plaintiff satisfied the first step, i.e., her medically
13   determinable impairments could reasonably be expected to cause the alleged
14   symptoms of pain, vomiting, and hand-tingling. Id. At step two, however, the
15   ALJ found that Plaintiff’s statements about “the intensity, persistence and limiting
16   effects of these symptoms are not entirely consistent with the medical evidence and
17   other evidence in the record for the reasons explained in this decision.” Id.
18         Rather than immediately providing reasons, the ALJ next summarized
19   Plaintiff’s treating records, the medical opinion evidence, and statements from
20   non-medical sources. AR 38-41. The ALJ concluded by repeating his initial
21   assertion of inconsistency: “While there are exertional limitations, the intensity and
22   persistence of symptoms as alleged by the claimant are not consistent with the
23   medical record signs and laboratory findings, or the medical record as a whole.”
24   AR 41.
25         The ALJ Did Not Give Sufficient Clear and Convincing Reasons for
26         Discounting Plaintiff’s Subjective Symptom Testimony.
27         “Long-standing principles of administrative law require [the Court] to
28   review the ALJ’s decision based on the reasoning and factual findings offered by
                                                 10
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 11 of 15 Page ID #:819



1    the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator
2    may have been thinking.” Bray v. Comm’r of SSA, 554 F.3d 1219, 1225 (9th Cir.
3    2009). The Court therefore must examine the reasons given by the ALJ for
4    discounting Plaintiff’s testimony.
5           Reason One: The parties agree that one reason the ALJ gave for discounting
6    Plaintiff’s subjective symptom testimony is that it was not supported by objective
7    medical evidence. (JS at 9, 12.) Throughout the summary of Plaintiff’s treating
8    records, the ALJ contrasted her subjective complaints with the results of imaging
9    studies, other tests, and physical examinations. AR 39-40. The parties also agree,
10   however, that the ALJ cannot cite the lack of objective support as the sole reason
11   for discounting subjective symptom testimony. Burch v. Barnhart, 400 F.3d 676,
12   681 (9th Cir. 2005) (“Although lack of medical evidence cannot form the sole
13   basis for discounting pain testimony, it is a factor that the ALJ can consider.”)
14          Proposed Reason Two: Defendant suggests that the ALJ also gave as a
15   reason that Plaintiff’s course of treatment was more infrequent or conservative than
16   one would expect given Plaintiff’s subjective symptom testimony. (JS at 15.) The
17   ALJ, however, never characterized Plaintiff’s treatment as conservative or
18   aggressive.
19          In commenting on the lack of frequent or consistent treatment, the ALJ did
20   say, “During the relevant period, the claimant had very few office visits or
21   hospitalizations for recurrent vomiting.” AR 39. Defendant argues that this
22   contrast drawn between Plaintiff’s claims and her course of treatment was intended
23   to be a reason to discount Plaintiff’s testimony. (JS at 15 [“If Plaintiff’s
24   gastroparesis was as severe as Plaintiff alleged, then it was reasonable to conclude
25   that she would have sought treatment for the condition on a more frequent
26   basis.”].)
27          The ALJ, however, found that Plaintiff suffers from the severe impairment
28   of gastroparesis and credited both her testimony and her husband’s testimony that
                                                  11
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 12 of 15 Page ID #:820



1    Plaintiff vomits frequently. AR 37, 39. Based on this testimony, the ALJ included
2    additional bathroom breaks in the RFC. AR 39. The ALJ, therefore, was not
3    citing the infrequency of Plaintiff’s doctor visits and/or hospitalizations for
4    recurrent vomiting as a reason to disbelieve her testimony that she vomits
5    frequently. If the ALJ intended to cite the infrequency of Plaintiff’s treatment as a
6    reason to disbelieve her testimony that the vomiting causes her to become dizzy or
7    requires her to lay on the bathroom floor for up to 25 minutes to recover, then the
8    ALJ did not explain his reasoning.
9          Proposed Reason Three: Defendant suggests that since the ALJ also relied
10   on medical opinion evidence that was inconsistent with Plaintiff’s testimony, the
11   ALJ did not rely solely on the lack of supporting medical evidence to discount that
12   testimony. (JS at 15-16.)
13         The ALJ gave “great weight” to the opinion of state agency consultant Dr.
14   Ligon, the doctor who assessed the most restrictive RFC by finding that Plaintiff
15   could do light work with some postural limitations. AR 41 (contrasting Dr.
16   Ligon’s opinions with those of consultative examiner Dr. Joseph who opined that
17   Plaintiff could do medium work). ALJs, however, are required to discuss each
18   medical opinion and state what weight they gave it. See 20 C.F.R. § 416.927(c).
19   If doing so constituted a clear and convincing reason for discounting claimants’
20   subjective symptom testimony, then the rule articulated in Berry, Ghanim, and
21   other case law would be rendered meaningless.
22         Proposed Reason Four: Plaintiff suggests that the ALJ found Plaintiff’s
23   testimony inconsistent with the medical opinion evidence but failed to identify
24   which statements were inconsistent with which medical records. (JS at 8.)
25         If a claimant gives testimony that is inconsistent with subjective complaints
26   reported in the medical evidence, that can provide a clear and convincing reason
27   for discounting the claimant’s testimony. For example, if a claimant testifies at the
28   hearing that he cannot walk to the end of his driveway, but his medical records
                                                  12
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 13 of 15 Page ID #:821



1    consistently reflect a steady or normal gait, then the ALJ could cite that
2    inconsistency as a reason separate and distinct from the lack of objective support.
3    See Ghanim, 763 F.3d at 1163; SSR 16-3p, 2017 WL 5180304 at *8.
4          Here, however, the ALJ cites to no specific inconsistencies between
5    Plaintiff’s testimony and specific medical records. The ALJ did not discuss
6    Plaintiff’s statements about dizziness and difficulty walking. Concerning
7    Plaintiff’s musculoskeletal complaint, the ALJ wrote, “the record does not support
8    the severity of her allegations.” AR 40. The ALJ, however, did not explain this
9    conclusion or identify inconsistencies, other than pointing out the lack of
10   supporting objective evidence and summarizing the results of the consultative
11   examination. Id. As articulated by the ALJ, this is not an additional “clear and
12   convincing” reason.
13         Credit as True Rule.
14         Plaintiff argues that the Court must apply the “credit-as-true” rule, credit
15   Plaintiff’s subjective symptom testimony, and remand for a finding of disability.
16   (JS at 10-11.) Defendant counters that if the Court finds error, then remand for
17   reconsideration is appropriate, because if there are lingering doubts about
18   Plaintiff’s disability, she is not entitled to benefits merely because the ALJ erred.
19   (Id. at 16-18.)
20         The Court has doubts about Plaintiff’s disability. Plaintiff worked as a ski
21   instructor until sometime between 2012 and 2014. See AR 183, 190 (testifying
22   that she stopped working as a ski instructor in 2012 or 2013 because she was
23   “hemorrhaging and throwing up”); compare AR 369 (writing that she worked at
24   the ski resort until December 2014). She appears to have claimed a disability onset
25   date of December 15, 2012 (AR 353), but she was able to work part-time cleaning
26   houses between 2012 and 2014 (AR 183) and she provided no medical records
27   from these years.
28         She had cervical fusion surgery in 2014 (AR 468) and wrote in November
                                                  13
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 14 of 15 Page ID #:822



1    2015 that she used her bone stimulator neck brace “everyday for 4-6 hours.” AR
2    385. She wore that brace to her consultative examination (AR 467), but not a
3    single other ER or medical appointment record comments that Plaintiff is wearing
4    a neck brace.
5          There are no medical records in which Plaintiff complains of dizziness, let
6    alone dizziness so serious it impairs her ability to walk. None of the medical
7    records note that Plaintiff had any difficulty walking.3 In August 2018, just a
8    month before the ALJ’s decision, Plaintiff stated that she spent thirty minutes
9    every day doing physical activities like walking, gardening, and swimming. AR 65.
10         While Plaintiff complained of left-hand tingling and numbness before her
11   surgical fusion surgery in 2014 (AR 477), after that procedure, she reported that
12   those symptoms had resolved (AR 486). In her 2015 function questionnaire, she
13   reported that several fingers on her left hand were “completely numb.” AR 384.
14   At the hearing in 2018, she testified that her fingers “are constantly tingling.” AR
15   193. Yet in her medical records after 2014, she consistently denied tingling and
16   numbness. See, e.g., AR 526, 624.
17         When Plaintiff sought medical attention for vomiting, it was generally
18   because she had a UTI (AR 518, 634, 533, 548) or allergic reaction (AR 695).
19   Plaintiff’s husband testified that Plaintiff was eating less because she vomited so
20   frequently to the point where “she can’t eat hardly anything anymore.” AR 197.
21   In July 2018, however, Plaintiff reported that she was not concerned about her
22   weight. AR 65. In October 2017, her weight was about 132 pounds. AR 542
23   (converting from kg). In May 2018, it was 132 pounds. AR 69. In March 2019, it
24   was 132 pounds. AR 52. At times it fluctuated higher, but not significantly lower.
25   AR 61, 70, 90, 96, 466, 600, 646.
26         Regarding her left shoulder, Plaintiff first reported pain in December 2012
27
           3
               To the contrary, she was able to stomp her feet. See AR 74.
28
                                                 14
     Case 5:19-cv-01783-KES Document 19 Filed 05/20/20 Page 15 of 15 Page ID #:823



1    and was diagnosed with a muscle spasm. AR 455. She denied shoulder tenderness
2    in December 2015 after falling on ice and fracturing her right pinky finger. AR
3    527. The next month, however, she attributed left shoulder pain to her fall;
4    imaging revealed a normal shoulder. AR 501-04. Plaintiff slipped on dog urine in
5    April 2017 but fell on her right side. AR 684. She slipped and fell again a few
6    months later, this time on a hanger, but alleged only right hand pain. AR 624. In
7    June 2018, Plaintiff reported yet another fall, at which point imaging revealed a left
8    rotator cuff tear. AR 739. Later that year, she denied any prior shoulder injury
9    other than that which resulted from her June 2018 fall. AR 99.
10         Given this record, remand for further administrative proceedings is
11   appropriate. See Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (noting
12   that credit-as-true rule should not be applied where an “evaluation of the record as
13   a whole creates serious doubt that a claimant is, in fact, disabled”).
14                                             V.
15                                     CONCLUSION
16         For the reasons stated above, IT IS ORDERED that judgment shall be
17   entered REVERSING the decision of the Commissioner and REMANDING this
18   case for further administrative proceedings consistent with this decision.
19
20   DATED: May 20, 2020                             ______________________________
21                                                   KAREN E. SCOTT
                                                     United States Magistrate Judge
22
23
24
25
26
27
28
                                                    15
